EXHIBIT 10.1

FIFTH AMENDMENT TO CREDIT AGREEMENT

EXECUTED by the parties hereto as of the 7th day of October, 2013.

 

AMONG:    VITRAN CORPORATION INC. and VITRAN EXPRESS CANADA INC., as Canadian
Borrowers    (the “Canadian Borrowers”) AND:    VITRAN CORPORATION, VITRAN
EXPRESS, INC., and SHORTHAUL TRANSPORT CORPORATION, as U.S. Borrowers   
(collectively, the “U.S. Borrowers”, and together with the Canadian Borrowers,
the “Borrowers”) AND:    THE BORROWERS, EXPEDITEUR T.W. LTEE, DONEY HOLDINGS
INC., ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS ROUT LTEE,
SOUTHERN EXPRESS LINES OF ONTARIO LIMITED, VITRAN ENVIRONMENTAL SYSTEMS INC.,
and VITRAN PROPERTIES USA, INC., as Guarantors    (collectively, the
“Guarantors”) AND:    JPMORGAN CHASE BANK, N.A., as Administrative Agent    (the
“Agent”) AND:    EACH OF THE FINANCIAL INSTITUTIONS PARTY HERETO, CONSTITUTING
REQUIRED LENDERS (as such term is defined in the hereinafter defined Credit
Agreement), as Required Lenders    (collectively the “Required Lenders”)

WHEREAS the Borrowers, the Guarantors, the Agent and the other Persons signatory
thereto have entered into a Credit Agreement dated as of November 30, 2011, as
amended by a First Amendment to Credit Agreement dated as of December 29, 2011,
a Second Amendment to Credit Agreement dated as of October 10, 2012, a Third
Amendment to Credit Agreement dated as of December 28, 2012, and a Fourth
Amendment to Credit Agreement dated as of February 12, 2013 (including all
annexes, exhibits and schedules thereto, as the same has been or may be further
amended, modified, restated, supplemented or replaced from time to time,
collectively the “Credit Agreement”);

AND WHEREAS the Borrower Representative has advised the Agent that it intends to
dispose of its U.S. business by means of an agreement for the sale (the “LTL
Share Sale”) by Vitran Express Canada Inc. of 100% of its ownership of the
common stock of Vitran Corporation, a Nevada corporation, to Data Processing,
LLC, as purchaser (the “Purchaser”);

AND WHEREAS the parties hereto have agreed to amend certain provisions of the
Credit Agreement, but, only to the extent and subject to the limitations set
forth in this Fifth Amendment to Credit Agreement (hereinafter this “Amendment
Agreement”) and without prejudice to the Agent’s and the Secured Parties’ other
rights;



--------------------------------------------------------------------------------

NOW THEREFORE for good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the parties hereby agree as follows:

ARTICLE I – INTERPRETATION

 

1.1 All capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Credit Agreement (including, as
the case may be, as amended by the terms of this Amendment Agreement).

ARTICLE II – CONSENTS

 

2.1 Notwithstanding the requirements or restrictions set forth in the Credit
Agreement or any other Loan Document, including without limitation, Section 6.5
of the Credit Agreement, the Agent and the Required Lenders hereby consent to
the LTL Share Sale, provided that, on the date of completion of the LTL Share
Sale, in addition to the conditions set out in Article IV below:

 

  (a) the Agent shall have received a certification from Vitran Express Canada
Inc. in writing, pursuant to Section 9.2(c)(ii) of the Credit Agreement, that
the sale of its shares in Vitran Corporation to the Purchaser is made in
compliance with the terms of the Credit Agreement, as at the Amendment Effective
Date;

 

  (b) the Purchaser shall have delivered to the Agent an agreement in form and
substance satisfactory to the Agent, providing for the guarantee by the
Purchaser of the Obligations;

 

  (c) as continuing collateral security for its obligations under the guarantee
referred to in paragraph (b) above, the Purchaser shall have delivered to the
Agent an agreement in form and substance satisfactory to the Agent, providing
for the pledge of 100% of the Equity Interests owned by it in the capital of
Vitran Corporation, and shall deliver to the Agent in connection therewith, its
original share certificate(s) of Vitran Corporation, together with stock
transfer powers executed in blank; and

 

  (d) the Purchaser shall deliver all opinions, certificates, and other
documents as may be reasonably requested by the Agent in connection with the LTL
Share Sale, each in form and substance satisfactory to the Agent.

 

2.2 As of the Amendment Effective Date and after giving effect to the foregoing
provisions of this Article II, the security interest in favor of Administrative
Agent over the Equity Interests owned by Vitran Express Canada Inc. in the
capital of Vitran Corporation shall be released.

 

2



--------------------------------------------------------------------------------

ARTICLE III – AMENDMENTS

 

3.1 As of the Amendment Effective Date, Section 1.1 of the Credit Agreement is
hereby amended as follows:

 

  (a) by deleting the definition of “Borrower Representative” in its entirety
and substituting the following therefor:

““Borrower Representative” means (i) in respect of the Canadian Loan Parties,
Vitran, and (ii) in respect of the U.S. Loan Parties, Vitran Corporation, in
their respective capacities as contractual representatives pursuant to Article
XI.”;

 

  (b) by deleting the definition of “Dominion Trigger Period” in its entirety
and substituting the following therefor:

““Dominion Trigger Period” means the period following the occurrence and during
the continuance of an Event of Default.”;

 

  (c) by deleting the definition of “Maturity Date” in its entirety and
substituting the following therefor:

““Maturity Date” means the earlier of (i) January 6, 2014 and (ii) any date on
which both (A) the Revolving Commitments are reduced to zero or otherwise
terminated pursuant to the terms hereof and (B) none of the EDC LC Lenders shall
have any EDC LC Facility Exposure.”;

 

  (d) by adding the following definition thereto, in proper alphabetical order:

““RBC GIC” means the one-year Guaranteed Investment Certificate (fully
redeemable after 30 days without penalty) in the principal amount of $8,000,000
established by Vitran Express Canada Inc. with Royal Bank of Canada on or about
October 7, 2013, as such amount may be reduced in accordance with the terms
hereof.”; and

 

  (e) by deleting the definition of “Revolving Commitment” in its entirety and
substituting the following therefore:

““Revolving Commitment” means, with respect to each Lender, individually and
collectively as the context may require, the U.S. Commitment and the Canadian
Commitment of such Lender. The Aggregate Revolving Commitments total
$14,118,677.”

 

3.2 As of the Amendment Effective Date, Section 2.6(b) of the Credit Agreement
is hereby amended by adding the following sentence at the end thereof:

“Prior to the Maturity Date, none of the Administrative Agent, the Issuing Bank
or the Lenders will take or refrain from taking any action which could
reasonably be expected to result in the acceleration or occurrence of the
expiration date of any of the Letters of Credit issued pursuant to this
Section 2.6 including, without limitation, delivery of a notice of non-renewal
of any such Letter of Credit.”

 

3



--------------------------------------------------------------------------------

3.3 As of the Amendment Effective Date, Section 2.6(c) of the Credit Agreement
is hereby deleted in its entirety and the following is substituted therefor:

“(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date that is one year after the date
of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the
Maturity Date; provided that, notwithstanding the foregoing, any Letter of
Credit with a one year term that ends later than the Maturity Date, shall be
permitted to expire at the end of its current term (with no further rollover,
extension, or ‘evergreen’ capability), on the condition that (i) no later than
the Maturity Date, the applicable Borrower has deposited in an account with the
Administrative Agent, for the benefit of the U.S. Lenders or Canadian Lenders,
as applicable, an amount in cash equal to 105% of the LC Exposure under such
Letter of Credit, and (ii) the applicable Borrower has provided the Agent with
evidence satisfactory to the Agent that no further rollover, extension, or
‘evergreen’ capability is permitted under such Letter of Credit which could
provide for the expiry thereof beyond the end of its current term.”

 

3.4 As of the Amendment Effective Date, Section 2.9 of the Credit Agreement is
hereby amended as follows:

 

  (a) paragraph (c) is hereby deleted in its entirety and replaced with the
following:

“(c) Any reduction of LC Exposure shall result in a permanent dollar-for-dollar
decrease in the Aggregate Revolving Commitments, and any reduction of EDC LC
Facility Exposure shall result in a permanent dollar-for-dollar decrease in
availability under the EDC LC Facility, which, for greater certainty, is set out
in the EDC LC Facility Commitment Schedule.”

 

  (b) paragraphs (e) and (f) are hereby deleted in their entirety and the
following is substituted therefor:

“(e) intentionally deleted.

(f) intentionally deleted.”

 

  (c) paragraph (g) of Section 2.9 of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:

“(g) Within a reasonable time after the effective date of any reduction or
adjustment in Commitments pursuant to this Section 2.9, the Administrative Agent
shall, and is hereby authorized and directed to, revise the Revolving Commitment
Schedule to reflect such reduction or adjustment and shall distribute such
revised Revolving Commitment Schedule to each of the Lenders and the Borrowers,
whereupon such revised Revolving Commitment Schedule shall replace the old
Revolving Commitment Schedule and become part of this Agreement.”

 

4



--------------------------------------------------------------------------------

3.5 As of the Amendment Effective Date, Section 2.18(b) of the Credit Agreement
is hereby amended by adding the following sentence at the end thereof:

“Notwithstanding anything to the contrary contained in this Section 2.18, during
the time period commencing on the date that the Administrative Agent first
exercises remedies pursuant to Article VII, and ending on the date that is 120
days thereafter, the Administrative Agent agrees to apply the proceeds of the
Collateral of the U.S. Loan Parties prior to any application of the Collateral
of the Canadian Loan Parties, including cash collateral, in accordance with the
foregoing provisions of this paragraph.”

 

3.6 As of the Amendment Effective Date, Section 2.24(b) of the Credit Agreement
is hereby amended by adding the following sentence at the end thereof:

“Subject to receipt by the Administrative Agent on or before December 10, 2013
of (i) an extension of the EDC Guarantee by thirty days to February 15, 2014 and
(ii) an extension of the Letter of Credit issued pursuant to the EDC LC Facility
by thirty days to February 15, 2014 (it being understood that the Administrative
Agent and the EDC Lenders shall not communicate with the holder of such Letter
of Credit prior to December 10, 2013 without the prior approval of the U.S.
Borrowers unless the Administrative Agent or an EDC Lender is obligated to
communicate with such holder prior to such date), prior to the Maturity Date,
none of the Administrative Agent or the EDC Lenders will take or refrain from
taking any action which could reasonably be expected to result in the
acceleration or occurrence of the expiration date of any of the Letters of
Credit issued pursuant to this Section 2.24 including, without limitation,
delivery of a notice of non-renewal of any such Letter of Credit.”

 

3.7 As of the Amendment Effective Date, Section 2.24(c) of the Credit Agreement
is hereby deleted in its entirety and the following is substituted therefor:

“Expiration Date. Each Letter of Credit issued under the EDC LC Facility shall
expire at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the Maturity Date; provided that any Letter of Credit issued under the EDC
LC Facility with a one year term may provide for the automatic renewal thereof
for additional one-year periods (which shall in no event extend beyond the date
referred to in clause (ii) above).”

 

3.8 As of the Amendment Effective Date, Section 2.24(i) of the Credit Agreement
is amended by deleting the words “If the Revolving Commitments are terminated”
at the beginning and substituting therefor the words “Upon the Maturity Date”.

 

3.9 As of the Amendment Effective Date, Section 4.2 of the Credit Agreement is
hereby amended by designating the first paragraph as paragraph (a) and adding a
new paragraph to the end thereof, as follows:

 

  “(b) As of the Amendment Effective Date (as such term is defined in the Fifth
Amendment to Credit Agreement dated as of October 7, 2013), and notwithstanding
any other provision in this Agreement or in any other Loan Documents, the
obligations of the Lenders to make any Loans or Revolving Loans (including
Canadian Revolving Loans and U.S. Revolving Loans) or any other advances or
products under this Agreement, or to issue or renew Letters of Credit (pursuant
to Section 2.6 and Section 2.24), other than Banking Services and Protective
Advances (made at the discretion of the Administrative Agent) shall no longer be
available to the Borrowers or any other Loan Party.”

 

5



--------------------------------------------------------------------------------

3.10 As of the Amendment Effective Date, Section 5.1(g) of the Credit Agreement
is hereby deleted in its entirety and replaced with the following:

 

  “(g) as soon as available, but in any event on or before Wednesday of each
week, with respect to the most recently ended calendar week, and at such other
times as may be requested by the Administrative Agent, as of the period then
ended, Borrowing Base Certificates which calculate the U.S. Borrowing Base and
the Canadian Borrowing Base, and supporting information in connection therewith,
together with any additional reports with respect to the Canadian Borrowing Base
and the U.S. Borrowing Base as the Administrative Agent may reasonably request;”

 

3.11 As of the Amendment Effective Date, a new Section 5.16 is added to the
Credit Agreement, as follows:

“5.16 Cash Collateralization of LC Exposure

Immediately upon any of: (i) Aggregate Borrowing Base less Aggregate Revolving
Exposure being equal to or less than US$25,000,000, (ii) the value of the RBC
GIC plus the sum of (A) cash on deposit at Royal Bank of Canada held in deposit
accounts nos. 115-334-5 and 401-146-6 minus (B) aggregate debits in all other
deposit accounts of Loan Parties at Royal Bank of Canada being equal to or less
than (x) US$12,000,000 minus (y) the aggregate reduction of the RBC GIC
permitted under Section 6.5 hereof, or (iii) the occurrence of an Event of
Default, the RBC GIC and all amounts with respect thereto shall be transferred
to and held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations”

 

3.12 As of the Amendment Effective Date, Section 6.5 of the Credit Agreement is
hereby amended by adding the following sentence to the end thereof:

“Notwithstanding anything to the contrary contained in this Agreement or in any
other Loan Document, no Loan Party shall redeem or cancel the RBC GIC (without
the consent of the Administrative Agent), provided that the RBC GIC may be
redeemed or reduced, in whole or in part, as long as the minimum amount held at
any time in the RBC GIC is the lesser of (i) US$8,000,000 and (y) 105% of the
aggregate amount of LC Exposure and EDC LC Facility Exposure, as of any date of
determination.”

 

3.13 As of the Amendment Effective Date, a new Section 9.20 is hereby added to
the Credit Agreement as follows:

“9.20 Enforcement of Liens

Liens existing on the Collateral in favour of the Administrative Agent, for the
benefit of the Lender Parties, are enforceable from time to time against any or
all of the Loan Parties as often as occasion therefor may arise and without
requirement on the part of the Administrative Agent, any of the other Lender
Parties, or any of their successors or assigns, to first (i) make any demand
upon, or pursue or exhaust any of its rights or

 

6



--------------------------------------------------------------------------------

remedies against, any Loan Party, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of its rights or remedies with respect to any Collateral therefor
or any direct or indirect guarantee thereof, (ii) marshal the Collateral or any
guarantee of the Secured Obligations or to resort to the Collateral or any such
guarantee in any particular order, except as expressly provided in
Section 2.18(b), or (iii) effect a public sale of any Collateral.”

 

3.14 As of the Amendment Effective Date, the following is added at the end of
Section 10.5:

“; provided that if any of the Canadian Loan Parties is entitled to assert any
of the rights contemplated in this Section 10.5 against any of the U.S. Loan
Parties in accordance with the terms hereof, the Administrative Agent shall
assign to any such Canadian Loan Parties, without recourse or representation and
warranty, the U.S. Security Agreement and any other security granted to the
Administrative Agent by any of the U.S. Loan Parties”.

 

3.15 As of the Amendment Effective Date, Section 11.1 of the Credit Agreement is
hereby amended by deleting the first sentence thereof and replacing it with the
following:

“Vitran, an Ontario corporation, is hereby appointed by each of the Canadian
Loan Parties as its contractual representative, and Vitran Corporation, a Nevada
corporation, is hereby appointed by each of the U.S. Loan Parties as its
contractual representative (each herein referred to as the “Borrower
Representative”) hereunder and under each other Loan Document, and each of the
Loan Parties irrevocably authorizes the applicable Borrower Representative to
act as the contractual representative of such Loan Party, with the rights and
duties expressly set forth herein and in the other Loan Documents.”

 

3.16 As of the Amendment Effective Date, the Revolving Commitment Schedule to
the Credit Agreement is hereby deleted and replaced, in its entirety, by the
Revolving Commitment Schedule attached hereto as Schedule “A”.

 

3.17 As of the Amendment Effective Date, the Schedules attached hereto as
Schedule “B” shall replace the corresponding Schedules currently forming part of
the Credit Agreement.

ARTICLE IV – CONDITIONS TO EFFECTIVENESS

 

4.1 This Amendment Agreement shall become effective upon satisfaction of the
following conditions precedent (the date of satisfaction of all such conditions
being referred to herein as the “Amendment Effective Date”):

 

  (a) the Borrowers, each other Loan Party and all of the Lenders delivering to
the Agent eight (8) originally executed copies of this Amendment Agreement;

 

  (b) the Agent shall be satisfied with its review of the information provided
by the Purchaser, including supporting documentation and other evidence, as may
be reasonably requested by any Lender Party or any Agent, in order to ensure
compliance with any applicable internal “know your client” requirements and AML
Legislation, whether now or hereafter in existence;

 

7



--------------------------------------------------------------------------------

  (c) Vitran Express Canada Inc. shall establish with Royal Bank of Canada a
one-year Guaranteed Investment Certificate (fully redeemable after 30 days
without penalty) in the principal amount of US$8,000,000;

 

  (d) Vitran Express Canada Inc. shall enter into an amendment and restatement
of the blocked accounts agreement made as of November 30, 2011 (as amended on
March 4, 2013) with the Agent and Royal Bank of Canada, in form and substance
satisfactory to the Agent;

 

  (e) receipt by the Agent from the Canadian Borrowers of the following
amendment fees, representing ten basis points (0.10%) of the Aggregate Revolving
Commitments divided on a pro rata basis among the Lenders, which fees are paid
in consideration for the amendments provided herein and shall be fully earned,
due and payable on the date hereof:

 

  (i) to JPMorgan Chase Bank, N.A. an amendment fee of US$5,647.47;

 

  (ii) to Royal Bank of Canada an amendment fee of US$4,941.54;

 

  (iii) to Fifth Third Bank an amendment fee of US$2,117.80; and

 

  (iv) to Export Development Canada an amendment fee of US$1,411.87;

 

  (f) receipt by the Agent (i) from Vitran Express Canada Inc. of a Borrowing
Base Certificate which calculates the Canadian Borrowing Base, supporting
information in connection therewith, and any additional reports with respect
thereto as the Agent may reasonably request, and (ii) from Vitran Corporation of
a Borrowing Base Certificate which calculates the U.S. Borrowing Base,
supporting information in connection therewith, and any additional reports with
respect thereto as the Agent may reasonably request, each in respect of the
August 2013 calendar month;

 

  (g) Vitran Express Canada Inc. has provided the Agent with a copy of the
agreements evidencing the LTL Share Sale, and the Agent is satisfied with the
terms and conditions thereof, in its Permitted Discretion; and

 

  (h) receipt by the Agent from the Canadian Borrowers of all fees and expenses
of the Agent and the Lenders not already listed in this Article IV, including
all outstanding legal fees and disbursements of Norton Rose Fulbright Canada LLP
and Goldberg Kohn Ltd.

 

8



--------------------------------------------------------------------------------

ARTICLE V – REPRESENTATIONS AND WARRANTIES

 

5.1 Each Borrower and each other Loan Party, as to itself, warrants and
represents to the Agent and the Secured Parties that the following statements
are true, correct and complete:

 

  (a) Authorization, Validity, and Enforceability of this Amendment Agreement.
Each Loan Party has the corporate power and authority to execute and deliver
this Amendment Agreement and to perform the Credit Agreement. Each Loan Party
has taken all necessary corporate action (including, without limitation,
obtaining approval of its shareholders if necessary) to authorize its execution
and delivery of this Amendment Agreement and the performance of the Credit
Agreement. This Amendment Agreement has been duly executed and delivered by each
Loan Party and this Amendment Agreement and the Credit Agreement constitute the
legal, valid and binding obligations of each Loan Party, enforceable against
each of them in accordance with their respective terms without defence,
compensation, setoff or counterclaim. Each Loan Party’s execution and delivery
of this Amendment Agreement and the performance by each Loan Party of the Credit
Agreement do not and will not conflict with, or constitute a violation or breach
of, or constitute a default under, or result in the creation or imposition of
any Lien upon the property of any Loan Party by reason of the terms of (a) any
contract, mortgage, hypothec, Lien, lease, agreement, indenture, or instrument
to which any Loan Party is a party or which is binding on any of them, (b) any
requirement of law applicable to any Loan Party, or (c) the certificate or
articles of incorporation or amalgamation or association or bylaws or memorandum
of association or articles of association of any Loan Party.

 

  (b) Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
governmental authority or other person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against any Loan
Party of this Amendment Agreement or the Credit Agreement except for such as
have been obtained or made and filings required in order to perfect and render
enforceable the Agent’s Liens.

 

  (c) Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in the Credit Agreement and the other
Loan Documents are and will be true, correct and complete in all material
respects on and as of the Amendment Effective Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date (other than in respect of any
information contained in the Schedules attached to this Amendment Agreement), in
which case they were true, correct and complete in all material respects on and
as of such earlier date.

 

  (d) Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment
Agreement that would constitute a Default or an Event of Default.

 

  (e) Security. All security delivered to or for the benefit of the Agent on
behalf of the Secured Parties pursuant to the Credit Agreement and the other
Loan Documents remain in full force and effect and secure all obligations of the
Borrowers and the other Loan Parties purported to being secured thereby,
including, under the Credit Agreement and the other Loan Documents.

 

9



--------------------------------------------------------------------------------

ARTICLE VI – MISCELLANEOUS

 

6.1 Each Borrower (i) reaffirms its Obligations under the Credit Agreement and
the other Loan Documents to which it is a party, and (ii) agrees that the Credit
Agreement and the other Loan Documents to which it is a party remain in full
force and effect, except as amended hereby, and are hereby ratified and
confirmed. The other Loan Parties (i) consent to and approve the execution and
delivery of this Amendment Agreement by the parties hereto, (ii) agree that this
Amendment Agreement does not and shall not limit or diminish in any manner the
obligations of the Loan Parties under the Canadian Guarantee and any other
guarantees (collectively, the “Guarantees”) and that such obligations would not
be limited or diminished in any manner even if such Loan Parties had not
executed this Amendment Agreement, (iii) agree that this Amendment Agreement
shall not be construed as requiring the consent of such Loan Parties in any
other circumstance, (iv) reaffirm each of their obligations under the Guarantees
and the other Loan Documents to which they are a party, and (v) agree that the
Guarantees and the other Loan Documents to which they are a party remain in full
force and effect and are hereby ratified and confirmed.

 

6.2 Nothing contained in this Amendment Agreement or any other communication
between the Agent and/or the Secured Parties and the Borrowers (or any other
Loan Party) shall be a waiver of any other present or future violation, Default
or Event of Default under the Credit Agreement or any other Loan Document
(collectively, “Violations”). Similarly, nothing contained in this Amendment
Agreement shall directly or indirectly in any way whatsoever either: (i) impair,
prejudice or otherwise adversely affect the Agent’s or the Secured Parties’
right at any time to exercise any right, privilege or remedy in connection with
the Credit Agreement or any other Loan Document with respect to any Violations
(including, without limiting the generality of the foregoing, in respect of the
non-conformity to any representation, warranty or covenant contained in any Loan
Document), (ii) except as specifically provided in Article II hereof, amend or
alter any provision of the Credit Agreement or any other Loan Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of the Borrowers or any other Loan Party under
the Loan Documents or any right, privilege or remedy of the Agent or the Secured
Parties under the Credit Agreement or any other Loan Document or any other
contract or instrument with respect to Violations. Nothing in this Amendment
Agreement shall be construed to be a consent by the Agent or the other Secured
Parties to any Violations.

 

6.3 Save as expressly set forth in this Amendment Agreement, (i) no additional
waiver, consent or amendment in respect of any other term, condition, covenant,
agreement or any other aspect of the Credit Agreement is intended or implied,
and (ii) all other terms and conditions of the Credit Agreement remain in full
force and effect. All other Loan Documents remain in full force and effect.

 

6.4

In consideration of the agreements of the Agent and the Lenders contained and/or
described herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Borrowers and each

 

10



--------------------------------------------------------------------------------

  Guarantor, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably releases,
remises and forever discharges the Agent and the Lenders, and their successors
and assigns, and their present and former shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents and other representatives (the Agent, each Lender and all such
other Persons being hereinafter referred to collectively as the “Releasees” and
individually as a “Releasee”), of and from all known (on the date hereof)
demands, actions, causes of action, suits, controversies, damages and other
claims, counterclaims, defenses, rights of set-off, demands and liabilities
whatsoever (individually, a “Claim” and collectively, “Claims”) of every name
and nature, both at law and in equity, that the Borrowers or any such Loan Party
or any of their successors, assigns, or other legal representatives may now own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the Amendment Effective Date for or on account of, or in
relation to, or in any way in connection with this Amendment Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.

Each of the Borrowers and each Guarantor acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.

 

6.5 All costs incurred by the Agent in preparing this Amendment Agreement
(including all external legal fees incurred by the Agent) shall be on the
account of the Borrowers, and shall form part of the Secured Obligations.

 

6.6 This Amendment Agreement shall be interpreted and the rights and liabilities
of the parties hereto shall be determined in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

 

6.7 This Amendment Agreement may be executed in original, facsimile and/or other
electronic means counterparts and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

[the following pages are the signature pages]

 

11



--------------------------------------------------------------------------------

The parties have executed this Amendment Agreement as of the date first above
written.

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

/S/ RANDY ABRAMS

  Name: Randy Abrams   Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as Canadian Administrative Agent

By:  

/S/ AUGGIE MARCHETTI

  Name: Auggie Marchetti   Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A., TORONTO BRANCH,

as a Canadian Lender

By:  

/s/ AUGGIE MARCHETTI

  Name: Auggie Marchetti   Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A.,

as a U.S. Lender

By:  

/s/ RANDY ABRAMS

  Name: Randy Abrams   Title:   Authorized Officer

Fifth Amendment to Credit Agreement

 

S - 1



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Canadian Lender and as a U.S. Lender

By:  

/S/ ROBERT S. KIZELL

  Name: Robert S. Kizell   Title: Attorney-in-fact By:  

 

  Name:   Title:

FIFTH THIRD BANK,

as a Canadian Lender and as a U.S. Lender

By:  

 

  Name:   Title: By:  

/S/ MAURO SPAGNOLO

  Name: Mauro Spagnolo   Title: Principal Officer

EXPORT DEVELOPMENT CANADA,

as a Canadian Lender and as a U.S. Lender

By:  

/S/ ANDREW BAECHLER

  Name: Andrew Baechler   Title: CFA, Loan Portfolio Manager By:  

/S/ SEAN BORUTSKIE

  Name: Sean Borutskie   Title: Asset Manager

Fifth Amendment to Credit Agreement

 

S - 2



--------------------------------------------------------------------------------

 

VITRAN CORPORATION INC.,

as a Canadian Borrower and as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

VITRAN EXPRESS CANADA INC.,

as a Canadian Borrower and as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

VITRAN CORPORATION,

as a U.S. Borrower and as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

VITRAN EXPRESS, INC.,

as a U.S. Borrower and as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

Fifth Amendment to Credit Agreement

 

S - 3



--------------------------------------------------------------------------------

SHORTHAUL TRANSPORT CORPORATION,

as a U.S. Borrower and as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

EXPEDITEUR T.W. LTEE,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

DONEY HOLDINGS INC.,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

ROUT-WAY EXPRESS LINES LTD./LES SERVICES ROUTIERS EXPRESS ROUT LTEE,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

Fifth Amendment to Credit Agreement

 

S - 4



--------------------------------------------------------------------------------

SOUTHERN EXPRESS LINES OF ONTARIO LIMITED,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

VITRAN ENVIRONMENTAL SYSTEMS INC.,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim President By:  

 

  Name:   Title:

VITRAN PROPERTIES USA, INC.,

as a Guarantor

By:  

/S/ WILLIAM S. DELUCE

  Name: William S. Deluce   Title: Interim Chief Executive Officer By:  

 

  Name:   Title:

Fifth Amendment to Credit Agreement

 

S - 5



--------------------------------------------------------------------------------

SCHEDULE A

REVOLVING COMMITMENT SCHEDULE

 

Lender

   Canadian
Commitment      U.S. Commitment*      Revolving
Commitment*      Applicable Percentage
of Aggregate Revolving
Commitments  

JPMorgan Chase Bank, N.A., Toronto Branch1

   $ 0       $ 5,647,470.80       $ 5,647,470.80         40 % 

Royal Bank of Canada2

   $ 0       $ 4,941,536.95       $ 4,941,536.95         35 % 

Fifth Third Bank3

   $ 0       $ 2,117,801.55       $ 2,117,801.55         15 % 

Export Development Canada4

   $ 0       $ 1,411,867.70       $ 1,411,867.70         10 %                   
     

Total

   $         0       $ 14,118,677       $ 14,118,677         100.00 % 

The U.S. Commitment and Canadian Commitment are subfacilities of the Revolving
Commitment and are not in addition to the Revolving Commitment

 

* The U.S. Commitment and the Revolving Commitment for a Lender on any date of
determination shall equal the lesser of (x) the amount set forth in this
Revolving Commitment Schedule, and (y) such Lender’s Applicable Percentage of
U.S. LC Exposure on such date.

 

1  U.S. Loans will be funded through JPMorgan Chase Bank, N.A.

2  U.S. Loans will be funded through Royal Bank of Canada.

3  U.S. Loans will be funded through Fifth Third Bank.

4  U.S. Loans will be funded through Export Development Canada.